DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 03/01/2021.  
Claims 17-36 are pending.
Information Disclosure Statement
There were no information disclosure statement (IDS) submitted.
Drawings
The drawings are objected because figure 1 contains drawings other than black and white line drawings.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 17-36 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts identified: Hahn et al. (US 2019/0369913), Morishita et al. (US 2018/0011812), Ding et al. (US 2016/0292007), Geml et al. (US 2018/0004559) and Lu (US 2018/0321879).
The prior arts of record, alone or in combination, do not teach following feature:
“in response to detecting the configuration request, creating a guest admin submission queue (gASQ) and a guest admin completion queue (gACQ) configured to contain entries of commands from the memory driver and corresponding execution results of the commands, respectively; creating a host admin submission queue (hASQ) and a host admin completion queue (hACQ) configured to contain additional entries of commands and corresponding execution results of the commands, respectively, the hASQ corresponding to the gASQ while the hACQ corresponds to the gACQ; and configuring the non-volatile memory to: receive one or more commands from the hASQ instead of the gASQ; and write corresponding execution results to the hACQ instead of the gACQ, thereby virtualizing the gASQ and gACQ in order to prevent execution of one or more commands from the memory driver by the non-volatile memory”, as required in independent claim 17.
“upon detecting the configuration request by the virtual machine, creating a guest admin submission queue (gASQ) and a guest admin completion queue (gACQ) configured to contain entries of commands from the virtual machine and execution results of the commands, respectively; creating a host admin submission queue (hASQ) and a host admin completion queue (hACQ) corresponding to the gASQ and the gACQ, respectively; and configuring the host to, upon detecting an entry containing a command to the non- volatile memory written to the gASQ: Application No. 16/137,382Attorney Docket No. 404939-US-NP retrieve the entry from the gASQ; determine whether the command in the retrieved entry is allowed based on a list of allowed or disallowed commands; and in response to determining that the command in the entry is not allowed, generate an execution result of the command without sending the command to the non-volatile memory and write the generated execution result as another entry to the gACQ accessible by the virtual machine in response to the entry being written to the gASQ by the virtual machine, thereby preventing the command that is not allowed from being executed by the non-volatile memory”, as required in independent claim 21.
“upon detecting a configuration request by the memory driver of the virtual machine to configure the non-volatile memory, create a guest admin submission queue (gASQ) and a guest admin completion queue (gACQ) configured to contain entries of commands from the memory driver and corresponding execution results of the commands, respectively; create a host admin submission queue (hASQ) and a host admin completion queue (hACQ) corresponding to the gASQ and the gACQ, respectively, the hASQ and the hACQ being directly linked to the non-volatile memory; and Application No. 16/137,382Attorney Docket No. 404939-US-NP configuring the host to, upon detecting an entry containing a command to the non-volatile memory being written to the gASQ by the virtual machine, retrieve the entry from the gASQ; determine whether the command in the entry is allowed based on a list of allowed or disallowed commands; and in response to determining that the command in the entry is not allowed, generate an execution result of the command without sending the command to the non-volatile memory and write the generated execution result as an entry to the gACQ accessible by the virtual machine in response to the entry being written to the gASQ by the memory driver”, as required in independent claim 30.
Claims 18-20, 22-29, 31-36 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992. The examiner can normally be reached Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138